PER CURIAM.
The trial of this cause was evidently undertaken without proper preparation. It is only necessary to read the record to be satisfied that the rulings of the trial court sustaining the objections to questions propounded by the plaintiff and to the documentary evidence offered were correct. The questions were improper in form, and the documents offered were not proved. When it was too late, the plaintiffs’ attorney seems to have recognized this fact, and asked to withdraw a juror. Judgment of dismissal was not upon the merits, and no injustice has been done the plaintiff. The dismissal of the complaint was the natural result of the lack of preparation disclosed by the record. Judgment affirmed, with costs.
LEHMAN, J., dissents.